Citation Nr: 1140077	
Decision Date: 10/28/11    Archive Date: 11/07/11

DOCKET NO.  08-09 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether there is new and material evidence to reopen a claim for service connection for hypertension.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel



INTRODUCTION

The Veteran had active military service from May 1975 to July 1992.

This appeal to the Board of Veterans' Appeals (Board) is from a January 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which determined that new and material evidence had not been received and, therefore, denied the Veteran's petition to reopen his claim for service connection for hypertension.

A prior February 2004 RO decision also had determined there was not new and material evidence, so also had denied the Veteran's petition to reopen this claim.  And he did not appeal that decision, so it became final and binding on him based on the evidence then of record.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103 (2011).  That decision is the last final and binding denial of this claim, so the new starting point for determining whether there is new and material evidence to reopen this claim.  See Evans v. Brown, 9 Vet. App. 273, 283 (1996) (indicating VA is required to review for newness and materiality only the evidence submitted since the last final disallowance of the claim, on any basis, to determine whether the claim should be reopened and readjudicated on the merits).

The Board does not have jurisdiction to consider a claim that has been adjudicated previously unless new and material evidence is presented.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  And this true irrespective of what the RO may have determined regarding whether there is new and material evidence; so, too, must the Board make this threshold preliminary determination, regardless.  That is, the Board has a jurisdictional responsibility to consider whether a claim should be reopened.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

In this decision the Board is reopening the claim because there is new and material evidence.  However, rather than immediately readjudicating the claim on its underlying merits, the Board instead is remanding the claim to the RO, via the Appeals Management Center (AMC), for further development.


FINDINGS OF FACT

1.  In February 2004, the RO denied the Veteran's petition to reopen his claim for service connection for hypertension.

2.  Additional evidence submitted since that February 2004 decision, however, relates to an unestablished fact necessary to substantiate this claim because it suggests the Veteran has hypertension that may be related to his military service or date back to his service.


CONCLUSIONS OF LAW

1.  The February 2004 RO decision denying the petition to reopen this claim is final and binding based on the evidence then of record.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.160, 20.302, 20.1103 (2011).  

2.  But there is now new and material evidence to reopen this claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify the appellant of information and evidence necessary to substantiate the claim and redefined the duty to assist him in obtaining this supporting evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2011).  Given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA insofar as his petition to reopen his claim because the claim is being reopened, regardless.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Any notice error concerning his petition to reopen this claim, even were the Board to assume for the sake of argument there is one, necessarily ultimately would be inconsequential and, therefore, at most nonprejudicial, i.e., harmless error.  38 C.F.R. § 20.1102.  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law and holding that to be considered unduly prejudicial, i.e., harmful and not just harmless, a VCAA notice or assistance error must be outcome determinative of a claim, and that, as the pleading party, the Veteran, not VA, has this burden of proof).

As reason for reopening his claim, the Veteran contends that he has submitted additional medical records from his private treating physician showing the Veteran was diagnosed with hypertension during service and indicating he has continued to experience the effects of this condition since service.

In February 2004, the RO denied, in pertinent part, the Veteran's claim of service connection for hypertension.  A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. §§ 7104, 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2011).  The Veteran did not initiate an appeal of that February 2004 rating decision, so it became final and binding on him based on the evidence then of record.

But, as mentioned, this claim may be reopened if there is new and material evidence since that decision.  38 U.S.C.A. § 5108.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed his most recent petition to reopen this claim on a VA Form 21-4138, which was date-stamped as received by the RO on August 8, 2006.


According to 38 C.F.R. § 3.156(a) (2011), new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id.  In determining whether evidence is new and material, the credibility of the evidence in question is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see, too, Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").

With respect to the Veteran's application to reopen this claim of service connection for hypertension, the evidence before VA at the time of the prior final and binding RO decision in February 2004 consisted of the Veteran's service treatment records, his post-service VA treatment records and examination reports, and his lay statements.  The RO noted that his claim previously had been denied in an October 1993 rating decision, which had determined there was no diagnosis of hypertension in his service treatment records or post-service VA treatment records and no competent evidence of a nexus between his claimed hypertension and his active military service.  The RO also noted that, although a November 2003 VA examiner had diagnosed the Veteran as having hypertension, that examiner also had indicated it was unrelated to the Veteran's non-service-connected diabetes mellitus or service-connected posttraumatic stress disorder (PTSD).  The RO noted further that a review of then newly submitted VA outpatient treatment records showed they were consistent with the findings obtained during that November 2003 VA examination.  Because the newly submitted evidence did not constitute new and material evidence, the Veteran's previously claim of service connection for hypertension was not reopened.


The additional evidence since received, however, includes additional VA outpatient treatment records, a July 2011 letter from B. P., M.D., and additional lay statements from the Veteran.  A review of the newly submitted VA outpatient treatment records shows they contain multiple diagnoses of hypertension, which could be attributable to the Veteran's service or date back to his service.  He has contended in newly submitted lay statements that his service-connected PTSD caused or aggravated (permanently worsened) his hypertension.  38 C.F.R. § 3.310(a) and (b).  He also has contended that Dr. P told him that he could not have been diagnosed as having "borderline" hypertension during his separation physical examination in May 1992 because this was not a valid diagnosis.  In her July 2011 letter, Dr. P indicated the Veteran was her patient and had been diagnosed as having hypertension in 1992.  Dr. P's letter was submitted with a waiver of RO jurisdiction.  See 38 C.F.R. § 20.1304 (2011).  In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court held that the phrase "raises a reasonable possibility of substantiating the claim" found in the post-VCAA version of 38 C.F.R. § 3.156(a) must be viewed as "enabling" reopening of a previously denied claim rather than "precluding" it.  This phrase "raises a reasonable possibility of substantiating the claim", according to the Court in Shade, does not create a third element of new and material evidence but was intended to provide guidance for VA adjudicators in determining whether submitted evidence meets the new and material requirements.  That is, the Board cannot require new and material evidence to be new, material, and "raise a reasonable possibility of substantiating the claim."

Thus, presuming the credibility of this newly-submitted evidence, as Justus requires, the Board finds that this additional evidence submitted since the RO's February 2004 decision is new, in that it has not been submitted previously to agency adjudicators, and is material in that it relates to an unestablished fact necessary to substantiate this claim of service connection for hypertension and raises a reasonable possibility of substantiating it.  Because new and material evidence has been received, this claim is reopened.



ORDER

As there is new and material evidence, the petition to reopen the claim for service connection for hypertension is granted, subject to the further development of this claim on remand.


REMAND

Having determined there is new and material evidence to reopen the Veteran's claim of service connection for hypertension, the Board finds that appropriate VCAA notice also needs to be provided to the Veteran before readjudicating this claim on its underlying merits.  See Hickson v. Shinseki, 23 Vet. App. 394 (2010) (Generally, where the Board reopens a claim, but the RO did not, the claim must be remanded for RO consideration unless there is a waiver from the appellant or no prejudice would result from adjudication of the claim).

As already indicated, the Veteran says his hypertension dates back to his military service.  He also alternatively contends that his service-connected PTSD caused or aggravated (permanently worsened) his hypertension.  Hypertension also may be presumed to have been incurred in service if manifested to a compensable degree within one year of his discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  So there are three potential possibilities, direct, presumptive and secondary service connection, and all must be considered in deciding this claim.  See Szemraj v. Principi, 357 F.3d 1370 (Fed. Cir. 2004).

VA's duty to assist under the VCAA includes obtaining an examination or medical opinion when necessary to fairly decide a claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  At the conclusion of the November 2003 VA examination, the examiner opined that the Veteran's hypertension was not as likely as not related to his non-service-connected diabetes mellitus or his service-connected PTSD.  

But the Court has held that, when VA undertakes to provide a Veteran with an examination concerning a service-connection claim, even if not statutorily obligated to do so, the examination must be adequate for rating purposes; else, VA must advise the Veteran why an adequate examination will not or cannot be provided.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Court also has held that the examiner must explain the basis for his or her opinion or the basis must otherwise be apparent in the Board's review of the evidence.  Cf. Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Furthermore, VA must ensure that any medical opinion, including one that states no conclusion can be reached without resorting to speculation, is "based on sufficient facts or data."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2009). Therefore, it must be clear from either the examiner's statements or the Board's decision that the examiner has considered "all procurable and assembled data" by obtaining all tests and records that might reasonably illuminate the medical analysis.  See Daves v. Nicholson, 21 Vet. App. 46 (2007).  When the record leaves this issue in doubt, it is the Board's duty to remand for further development.  Given the foregoing, the Board finds that, because the VA examiner did not provide a rationale in his November 2003 opinion regarding the etiology of the Veteran's hypertension, this examination report and opinion are inadequate for rating purposes.  See also 38 C.F.R. § 4.2.  Thus, on remand, the Veteran should be scheduled for another VA examination for additional medical comment on the etiology of his hypertension, but especially in terms of its possible attribution to his military service or it possibly dating back to his service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  See also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (indicating that, when determining whether a VA examination is required under 38 U.S.C.A. § 5103A(d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence suggest an association between the disability and service or a service-connected disability).


Any outstanding VA and private treatment records also need to be obtained for consideration.  38 C.F.R. § 3.159(c)(1) and (c)(2).  The Board notes in this regard that, in her July 2011 letter, Dr. P stated the Veteran "is a patient of this facility."  To date, however, his available treatment records have not been requested from Dr. P.  Thus, these and any other additional records need to be obtained.

Accordingly, the claim is REMANDED for the following additional development and consideration:

1.  Provide the Veteran and his representative appropriate VCAA notice concerning his now reopened claim for service connection for hypertension.  A copy of this notice letter must be placed in the claims file.  This letter must apprise him of the type of evidence and information needed to substantiate this claim on its underlying merits and indicate whose specific responsibility, his or VA's, it is for obtaining this supporting evidence.

2.  Also ask that they identify all VA and non-VA clinicians who have treated the Veteran for hypertension since his separation from service.  Obtain all VA treatment records that have not been obtained already.  And with his authorization, also obtain all outstanding private treatment records.  This includes, but is not limited to, all records that may be available from B. P., M.D.  All records obtained should be put in the claims file for consideration in this appeal.

Document all efforts to obtain all identified records.  If attempts to obtain certain records prove unsuccessful, and after sufficient follow-up attempts it is determined that any further attempts would be futile, then this must be documented in the claims file and the Veteran appropriately notified.  38 C.F.R. § 3.159(e).

3.  Upon receipt of all additional evidence in response to the preceding action paragraphs 1 &2, schedule a VA compensation examination for a medical nexus opinion concerning the etiology of the Veteran's hypertension.  The claims file and a copy of this remand must be made available to the examiner for review of the pertinent medical and other history.  All appropriate tests and studies should be accomplished.  The Veteran should be asked to provide a complete medical history, if possible.  

Based on this recounted history, independent review of the file, and the results of the physical examination, the examiner is asked to indicate the likelihood (very likely, as likely as not, or unlikely) the Veteran's hypertension, if confirmed he has it, is related to his military service or dates back to his service, to include a finding of "borderline" blood pressure obtained following a 5-day blood pressure check completed as part of his separation physical examination in May 1992.

And in commenting on the history of the hypertension, the examiner should additionally indicate whether it initially manifested to a compensable degree within the initial post-service year - meaning by July 1993, to alternatively warrant presuming it was incurred in service.

The examiner also is asked to opine on the likelihood (very likely, as likely as not, or unlikely) the Veteran's hypertension, again, assuming it is confirmed he has it, was either caused or aggravated (permanently worsened) by his service-connected PTSD.

When providing each opinion, it is essential the examiner discuss the underlying medical rationale, if necessary citing to specific evidence in the file.

4.  The Veteran should be given adequate notice of the requested examination, which includes advising him of the consequences of his failure to report to the examination.  If he fails to report to the examination, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file. 

5.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claim.  If the determination remains unfavorable to the Veteran, then send him a supplemental statement of the case (SSOC) that contains notice of all relevant actions taken, including a summary of the evidence and applicable laws and regulations considered pertinent to the claim.  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the file should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument concerning the claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


